number release date id office uilc cca_2009062911505237 ------------- from -------------------- sent monday date am to -------------------- cc ------------ subject re mitigation procedures the basis of partners in subsequent years is affected by income loss determinations in prior years that are adjusted under the tefra partnership procedures see sec_705 outside_basis adjusted by allocable share of partnership gain loss thus if a partner sold his interest in the partnership after the partnership year being adjusted his resulting changed basis will result in a changed gain_or_loss on the sale of his partnership_interest a refund due to an increased basis and thus a reduced gain should be made within two years under section d and c b an affected_item assessment based on a decreased basis and resulting increased gain should be made within one year of the completion of the tefra proceeding under section d the mitigation provisions apply to tefra partnership items but this is fairly rare and they have to be analyzed on a case by case basis
